

116 S915 IS: Reward Work Act
U.S. Senate
2019-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 915IN THE SENATE OF THE UNITED STATESMarch 27, 2019Ms. Baldwin (for herself, Ms. Warren, Mrs. Gillibrand, and Mr. Sanders) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo prohibit public companies from repurchasing their shares on the open market, and for other
 purposes.1.Short titleThis Act may be cited as the Reward Work Act.2.Prohibition on stock buybacks on the open market(a)DefinitionsIn this section—(1)the terms equity security, exchange, and issuer have the meanings given the terms in section 3 of the Securities Exchange Act of 1934 (15 U.S.C. 78c); and(2)the term national securities exchange means an exchange registered under section 6 of the Securities Exchange Act of 1934 (15 U.S.C. 78f).(b)ProhibitionsNotwithstanding any other provision of law, no issuer may purchase an equity security of the issuer on a national securities exchange.(c)No force or effectSection 240.10b–18 of title 17, Code of Federal Regulations, shall have no force or effect.(d)Rule of constructionNothing in this section may be construed to affect tender offers subject to section 240.13e–4 and sections 240.14e–1 through 240.14f–1 of title 17, Code of Federal Regulations.3.Worker representation on corporate board of directors(a)DefinitionsIn this section—(1)the term director has the meaning given the term in section 3 of the Securities Exchange Act of 1934 (15 U.S.C. 78c); and(2)the term employee has the meaning given the term in section 2 of the National Labor Relations Act (29 U.S.C. 152).(b)Registration requirements for securitiesSection 12(b) of the Securities Exchange Act of 1934 (15 U.S.C. 78l(b)(1)) is amended by adding at the end the following:(4)No issuer may register securities on a national exchange unless at least 1/3 of the issuer’s directors are chosen by the issuing company’s employees in a one-employee-one-vote election process..(c)PolicyThe Securities and Exchange Commission, in consultation with the National Labor Relations Board, shall promulgate regulations—(1)to ensure that director elections at issuing firms are fair and democratic; and(2)to ensure that 1/3 of an issuer’s board of directors will be composed of employee representatives within 2 years of the date of enactment of this Act.4.RegulationsThe Securities and Exchange Commission shall promulgate regulations to direct national securities exchanges and issuers, as defined in section 2(a), to comply with this Act and the amendments made by this Act.